         Case 3:19-cv-00710-MPS Document 7 Filed 05/13/19 Page 1 of 3



                                                UNITED STATES DISTRICT COURT
                                                             DISTRICT OF CONNECTICUT


       141 Church Street           450 Main Street             915 Lafayette Blvd
       New Haven, CT 06510         Hartford, CT 06103          Bridgeport, CT 06604
       (203) 773-2140              (860) 240-3200              (203) 579-5861



                    NOTICE TO COUNSEL AND PRO SE PARTIES

        The attached case has been assigned to District Judge Michael P. Shea, who
sits in Hartford. Counsel and Pro Se Parties should file all future pleadings or
documents in this matter with the Clerk’s Office in Hartford. Any attempt to file
pleadings or other documents related to this action in any of the other seats of Court will
result in those pleadings or documents being refused at the Court or being returned to
you. See D. Conn. L. Civ. R. 3(a).
        Counsel and Pro Se Parties are required to become familiar with and abide by
the Federal Rules of Civil Procedure, the Local Rules of Civil Procedure for the District
of Connecticut and Standing Orders regarding scheduling in civil cases and the filing of
trial memoranda.
        Counsel and Pro Se Parties are hereby notified that failure to file and serve a
memorandum in opposition to a motion, within 21 days after the motion is filed, may be
deemed sufficient cause to grant the motion. Failure to file and serve a memorandum in
opposition to a motion to dismiss within 21 days after the motion is filed may be deemed
sufficient cause to grant the motion, except where the pleadings provide sufficient
grounds to deny the motion. See D. Conn. L. Civ. R. 7(a)2.
        Counsel and Pro Se Parties are further notified that they are required to comply
with requirements relating to Motions for Summary Judgment as set forth in Fed. R. Civ.
P. 56 and D. Conn. L. Civ. R. 56. A party may move for Summary Judgment when that
party believes there is no genuine issue of material fact requiring trial and the party is
entitled to judgment as a matter of law. The motion may be directed toward all or part of
a claim or defense and it may be made on the basis of the pleadings or other portions of
the record in the case or it may be supported by affidavits and other materials outside
the pleadings.
        When a party seeking Summary Judgment (the “moving party”) files a supporting
affidavit, the party opposing Summary Judgment must file an affidavit, or other
documentary evidence, contradicting the moving party’s submissions to demonstrate
that there are factual issues requiring a trial. Facts asserted in the affidavit(s) of the
moving party will be taken as true if not controverted by counter-affidavits or other
documentary evidence.
        Local Civil Rule 56(a) requires the party seeking Summary Judgment to file a
document entitled “Local Rule 56(a)1 Statement,” Which sets forth in separately
numbered paragraphs a concise statement of each material fact as to which the moving
party contends there is no genuine issue to be tried. The material facts set forth in this
statement shall be deemed admitted unless controverted by the “Local Rule 56(a)2




                                            1
         Case 3:19-cv-00710-MPS Document 7 Filed 05/13/19 Page 2 of 3




Statement” required to be served by the opposing party. The paragraphs in the 56(a)2
statement shall correspond to the paragraphs in the 56(a)1 statement and shall state
whether the facts asserted by the moving party are admitted or denied. The Local Rule
56(a)2 statement must also include in a separate section a list of each issue of material
fact as to which it is contended there is a genuine issue to be tried.
        Counsel and Pro Se Parties are alerted to the requirements of Fed. R. Civ. P.
26(f) and Local Civil Rule 26, which require that the parties conduct a case
management planning conference and prepare and file a report of the conference on
Form 26(f) which appears in the Appendix to the Local Rules.
        Counsel and Pro Se Parties are further advised that they may request a referral
of their case to a United States Magistrate Judge for disposition. See 28 U.S.C. 636
and Rule 77.2 of the Local Rules for United States Magistrate Judges.


                                                       Robin D. Tabora, Clerk
          Case 3:19-cv-00710-MPS Document 7 Filed 05/13/19 Page 3 of 3



                                        UNITED STATES DISTRICT COURT
                                                    DISTRICT OF CONNECTICUT




                   ORDER RE: DISCLOSURE STATEMENT


Any nongovernmental corporate party to an action in this court
shall file a statement identifying all its parent corporations and
listing any publicly held company that owns 10% or more of the
party’s stock. A party shall file the statement with its initial
pleading filed in the court and shall supplement the statement
within a reasonable time of any change in the information.
Counsel shall append a certificate of service to the statement in
compliance with local rule 5(c).

Counsel for plaintiff or removing defendant shall be responsible
for serving a copy of this order upon all parties to the action.


                                                    By Order of the Court
                                                   Robin D. Tabora, Clerk




Revised 2/1/2018
